ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                    )
                                                  )
  Anthony and Gordon Construction Co.             ) ASBCA Nos. 61545, 62384
                                                  )
  Under Contract No. N69450-13-C-0756             )

  APPEARANCE FOR THE APPELLANT:                      Herman M. Braude, Esq.
                                                      Braude Law Group, P.C.
                                                      Rockville, MD

  APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

         The parties have settled this dispute and request dismissal in these appeals. We
  grant the request. These appeals are dismissed with prejudice.

         Dated: June 15, 2022



                                               DANIEL S. HERZFELD
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61545, 62384, Appeals of Anthony
and Gordon Construction Co. Inc., rendered in conformance with the Board’s Charter.

      Dated: June 15, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals